DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             MARVIN C. GILL,
                               Appellant,

                                      v.

    JULIE JONES, in her official capacity as secretary of the Florida
   Department of Corrections, and P. SKIPPER, Warden, Okeechobee
                      Correctional Institutional,
                               Appellees.

                              No. 4D15-3200

                               [June 1, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Gary L. Sweet, Judge; L.T. Case No.
472015CA000019.

   Marvin C. Gill, Okeechobee, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellees.

CONNER, J.

   Marvin Gill appeals the trial court’s order transferring his filing, styled
as a petition for habeas corpus, from Okeechobee County, where he is
currently incarcerated, to Pasco County, where he was originally
sentenced.

    In his petition for writ of habeas corpus, Gill argued that he was being
illegally detained on double jeopardy grounds, and asked the Okeechobee
court to therefore find that his judgment of conviction was void or illegal.
Gill asserted that the trial court lacked jurisdiction to try and convict him
in a second trial in Pasco County, and that the court violated his right to
be free from double jeopardy. He contended that the verdict was
inconsistent and that he had been previously acquitted of the same offense
in a prior trial.

   Having reviewed Gill’s petition, the Okeechobee Circuit Court found
that although he styled his action as a petition for habeas corpus seeking
immediate release, Gill raised claims challenging the validity of the
judgment and sentence in his Pasco County felony case. Based on the
claims raised, the Okeechobee Court determined that it had no jurisdiction
to review the legality of a conviction in another circuit and that habeas
corpus may not be used to collaterally attack the conviction. The court
found that insofar as Gill raised claims challenging the validity of the
judgment or sentence in his criminal case, only the court which convicted
and sentenced him had jurisdiction to hear those claims via a Florida Rule
of Criminal Procedure rule 3.800 or rule 3.850 motion. As such, the court
ordered a transfer of the matter to the felony division of the Pasco County
Circuit Court.

   Gill is correct that, “[i]f a prisoner files a habeas corpus petition in
circuit court, the petition must be filed in the circuit court of the county
in which the prisoner is detained.” Alachua Reg’l Juvenile Det. Ctr. v. T.O.,
684 So. 2d 814, 816 (Fla. 1996). However, “[h]abeas corpus proceedings
are intended to test the legality of the petitioner's detention and to secure
his or her release if it is determined that the detention is illegal.” Rafael v.
Crews, 154 So. 3d 505, 506 (Fla. 4th DCA 2015) (quoting Collins v. State,
859 So. 2d 1244, 1245 (Fla. 5th DCA 2003)). “[H]abeas corpus is not to
be used for additional appeals of issues that could have been or were
raised on appeal or in other postconviction motions.” Id. (quoting Green v.
State, 975 So. 2d 1090, 1115 (Fla. 2008)).

   This case is similar to our decision in Rafael. There, we determined
that the remedy of habeas corpus was not available to the defendant to
obtain the kind of collateral postconviction relief he sought and continued
to pursue, and that the trial court was therefore not required to transfer
his petition to the circuit court where he was convicted for consideration
in collateral postconviction relief proceedings. Id. at 507. Instead, we
determined that the trial court should have dismissed the petition as
unauthorized. Id.

   Gill’s argument that the Okeechobee Court should have entertained his
petition lacks merit. However, as we stated in Rafael, the Okeechobee
Court was not required to transfer Gill’s petition to the Pasco Circuit Court
for consideration in collateral postconviction relief proceedings. Instead,
the trial court should have dismissed the petition as unauthorized. Id.
Accordingly, pursuant to Rafael, we reverse the trial court’s order, and
remand this case to the lower court with instructions to dismiss the
petition as unauthorized.

   Reversed and remanded with instructions.



                                       2
WARNER and FORST, JJ., concur.

                         *       *        *

  Not final until disposition of timely filed motion for rehearing.




                                 3